                                       UNITED STATES DISTRICT COURT
                                               WESTERN DISTRICT OF MISSOURI
                                                    WESTERN DIVISION

 UNITED STATES OF AMERICA                                                  §      JUDGMENT IN A CRIMINAL CASE
                                                                           §
 v.                                                                        §
                                                                           §      Case Number: 4:18-CR-00309-GAF(1)
 JAMES SAMUELS                                                             §      USM Number: 33540-045
                                                                           §      John A Picerno, CJA
                                                                           §      Defendant’s Attorney

THE DEFENDANT:

       pleaded guilty to count(s) 1, 2, 5, 7, 9, 12 and 13
 ☒ of indictment on 8/31/20


The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                                     Offense Ended      Count
 Conspiracy to Make False Statements During the                                                          10/04/2018         1
 Purchase of Firearms
 18 U.S.C. §§ 371 and 924(a)(1)(A)

 Engaging in the Business of Dealing Firearms Without a                                                  10/04/2018         2
 License
 18 U.S.C. §§ 922(a)(1)(A), 923(a), and 924(a)(1)(D)

 Sale of a Firearm and Ammunition to a Prohibited Person                                                 10/04/2018         5
 18 U.S.C. §§ 922(d)(1) and 924(a)(2)

 Sale of a Firearm and Ammunition to a Prohibited Person                                                 10/04/2018         7
 18 U.S.C. §§ 922(d)(1) and 924(a)(2)

 Sale of a Firearm and Ammunition to a Prohibited Person                                                 10/04/2018         9
 18 U.S.C. §§ 922(d)(1) and 924(a)(2)

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

 ☒ Count(s) 3, 4, 6, 8, 10, 11, 14 ☐ is           ☒ are dismissed on the motion of the United States

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.


                                                                    January 25, 2021
                                                                    Date of Imposition of Judgment


                                                                    s/ Gary A. Fenner
                                                                    Signature of Judge

                                                                    GARY A. FENNER
                                                                    UNITED STATES DISTRICT JUDGE
                                                                    Name and Title of Judge

                                                                    January 25, 2021
                                                                    Date
AO 245B (Rev. 10/12) Judgment in a Criminal Case                         Judgment -- Page 2 of 7

DEFENDANT:                JAMES SAMUELS
CASE NUMBER:              4:18-CR-00309-GAF(1)

                                ADDITIONAL COUNTS OF CONVICTION

Title & Section / Nature of Offense                               Offense Ended        Count

Sale of a Firearm and Ammunition to a Prohibited Person           10/04/2018           12
18 U.S.C. §§ 922(d)(1) and 924(a)(2)

Possession of an Unregistered Firearm                             10/04/2018           13
26 U.S.C. §§ 5841, 5861(d), and 5871
 AO 245B (Rev. 10/12) Judgment in a Criminal Case                                                              Judgment -- Page 3 of 7

DEFENDANT:                 JAMES SAMUELS
CASE NUMBER:               4:18-CR-00309-GAF(1)

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
        60 months each on Counts 1 and 2, 72 months each on Counts 5, 7, 9, 12 and 13, all to run concurrently, for a total sentence
        of 72 months.

       The court makes the following recommendations to the Bureau of Prisons: that the defendant be considered for placement at
 ☒ USP Leavenworth or MCFP Springfield.



 ☒ The defendant shall remain in custody for service of the sentence imposed.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                      ☐    a.m.           ☐   p.m.    on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                            RETURN
I have executed this judgment as follows:


        Defendant delivered on                                     to


at                                      , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                                                   By
                                                                                     DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 10/12) Judgment in a Criminal Case                                                                              Judgment -- Page 4 of 7

DEFENDANT:                     JAMES SAMUELS
CASE NUMBER:                   4:18-CR-00309-GAF(1)

                                                       SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : three (3) years on each count; terms
to run concurrent for a total of 3 years.

         The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

 ☐ The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
          substance abuse.   (Check, if applicable.)
 ☒ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
 ☒ The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
 ☐ The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
          seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
 ☐        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments sheet of this judgment.

         The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

                                    STANDARD CONDITIONS OF SUPERVISION
     1.    the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2.    the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3.    the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4.    the defendant shall support his or her dependents and meet other family responsibilities;
     5.    the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
           acceptable reasons;
     6.    the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7.    the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
           substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8.    the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9.    the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
           felony, unless granted permission to do so by the probation officer;
     10.   the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
           contraband observed in plain view of the probation officer;
     11.   the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12.   the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
           permission of the court; and
     13.   as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
           record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s
           compliance with such notification requirement.
 AO 245B (Rev. 10/12) Judgment in a Criminal Case                                            Judgment -- Page 5 of 7

DEFENDANT:                 JAMES SAMUELS
CASE NUMBER:               4:18-CR-00309-GAF(1)

                                 SPECIAL CONDITIONS OF SUPERVISION


a) Provide the Probation Office with access to any requested financial information.

b) The defendant shall submit his person and any property, house, residence, office,
vehicle, papers, computer, other electronic communication or data storage devices or
media and effects to a search, conducted by a U.S. Probation Officer at a reasonable
time and in a reasonable manner, based upon reasonable suspicion of contraband or
evidence of a violation of a condition of release; failure to submit to a search may be
grounds for revocation; the defendant shall warn any other residents that the premises
may be subject to searches pursuant to this condition.

c) The defendant shall apply all monies received from income tax refunds, tax refunds,
lottery/gambling winnings, judgments, and/or other anticipated or unexpected financial
gains to the outstanding Court-ordered financial obligation. The defendant shall
immediately notify the probation officer of the receipt of any indicated monies.

d) Provide the Probation Office with access to any requested financial information.

e) Not incur new credit charges or open additional lines of credit without the approval of
the Probation Office.
 AO 245B (Rev. 10/12) Judgment in a Criminal Case                                                                         Judgment -- Page 6 of 7

DEFENDANT:                   JAMES SAMUELS
CASE NUMBER:                 4:18-CR-00309-GAF(1)

                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                Assessment                                Fine                                       Restitution
 TOTALS                                             $700.00                        $11,282.00                                               $.00

 ☐ The determination of restitution is deferred until      An Amended Judgment in a Criminal Case (AO245C) will be entered
       after such determination.
      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
         § 3664(i), all nonfederal victims must be paid before the United States is paid.

    It is further ordered that the defendant shall pay to the United States a special assessment of $100 on each of Counts 1, 2, 5,
7, 9, 12 and 13, for a total of $700, which shall be due immediately.

 ☐ Restitution amount ordered pursuant to plea agreement $
 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
       the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
       subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☒     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
       ☒ the interest requirement is waived for the          ☐ Fine                            ☐ restitution
       ☐ the interest requirement for the                       ☐ Fine                                ☐ restitution is modified as follows:
* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.


                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A total fine of $11,282 is imposed. A lump sum payment of the full amount is ordered due immediately.
If unable to pay the full amount immediately, the defendant shall make payments of at least 10 percent of
earnings while incarcerated and monthly payments of $100 or 10 percent of gross income, whichever is
greater, while on supervision.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

      Joint and Several
       See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
       Several Amount, and corresponding payee, if appropriate.

       ☐ Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
       loss that gave rise to defendant's restitution obligation.
 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant’s interest in the following property to the United States:
 AO 245B (Rev. 10/12) Judgment in a Criminal Case                                                                     Judgment -- Page 7 of 7

DEFENDANT:                  JAMES SAMUELS
CASE NUMBER:                4:18-CR-00309-GAF(1)



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
